COLEMAN, Justice.
The following instruments have been filed in this court in duplicate, to wit:
“6/29/62
“Clerk of The Court
“Supreme Court of Alabama
“Montgomery Alabama
“Dear Sir,
“Please bring this matter to the attention of the Chief Justice and please file this copy of a letter to the Judge of the Circuit Court of Walker County, Jasper Alabama in my behalf in your Court, as I want some kind of a record showing your court that I have complied with the law in this matter of appeal in this Cause.
“Respectfully Yours
"James R. Williams
“Route 3, Box 115
“Montgomery, Alabama
“C.C.
“Judge Alton M. Blanton
“Circuit Court of Walker Co.
“Jasper, Alabama”
“6/29/62
“Honorable Alton M. Blanton
“Judge Circuit Court of Walker County
“Jasper, Alabama
“Honorable Sir,
“I was denied a Writ of Error CorMm Nobis in your Court on May 17, 1962. I filed a notice of appeal and designation of records on May 30, 1962. My return receipt of certified mail shows it was received in your office on that date. As of this date I have not been advised by the Supreme Court of Alabama that they have received the records in my case. Please have your Clerk to check the records and advise me of what action was taken in this matter.
“I am filing a copy of this letter with the Supreme Court of Alabama.
“Respectfully yours
“James R, Williams
“C.C. Cheii Justice of
“The Supreme Court of Alabama
“Dear Sir,
“I am requesting that this be placed on file in your office.”
One copy of each instrument purports to be signed by “Alton O. Williams.” Otherwise the instruments are substantially identical.
No brief has been filed. The foregoing quotations embrace the entire matter before us in this cause.
*214We surmise that James R. Williams and Alton O. Williams have been convicted of a criminal offense by the Circuit Court of Walker County and are now in the penitentiary. We are of opinion, however, that the foregoing applications are insufficient to invoke any action by this court. Cooper v. Wiman, 273 Ala. 699, 145 So.2d 216.
Application dismissed.
LIVINGSTON, C. J., and GOODWYN and MERRILL, JJ., concur.